DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Rejoinder
Claims 19–24 are rejoined.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shirlene Jackson Beckford on January 14, 2021.
With respect to the claims filed April 30, 2020, please make the following amendments: 
(Currently Amended) A membrane comprising:
a support comprising a foamed layer and an unfoamed layer, wherein the support is derived from a hydrophilic polymer and a plurality of inorganic particles, and 
wherein the unfoamed layer is integrally bonded to an outer surface of the foamed layer,
wherein the hydrophilic polymer is one of polyethersulfone, polyphenylenesulfone, or polysulfone,
wherein the plurality of inorganic particles are present in an amount from 30 wt% to 50 wt%, based on the total weight of the support, and the zeolite 
wherein the support is produced by solid state foaming, and 
wherein the membrane has an N2 permeance of 1 sccm or less at a pressure differential of 5 psi.




(Cancelled)
(Currently Amended) The membrane of claim [[4]]1, wherein the sulfone-based hydrophilic polymer is polyethersulfone.
(Cancelled)
(Cancelled)
(Cancelled)
(Currently Amended) A method of making a foamed polymer membrane of claim 1, comprising, 
providing a material comprising a hydrophilic polymer and a plurality of inorganic particles, [[and]]
processing the material by solid state foaming to form a foamed polymer membrane comprising a foamed 
wherein the hydrophilic polymer is one of polyethersulfone, polyphenylenesulfone, or polysulfone, the plurality of inorganic particles are present in an amount from 30 wt% to 50 wt%, based on the total weight of the material, and the plurality of inorganic particles comprise zeolite, and 
wherein the membrane has an N2 permeance of 1 sccm or less at a pressure differential of 5 psi.

(Currently Amended) The method of claim 19, wherein step (a) comprises
mixing hydrophilic polymer particles and the plurality of inorganic particles to form a blend, and
extruding the blend to form the material comprising the hydrophilic polymer and plurality of inorganic particles.

(Currently Amended) The method of claim 19, wherein step (a) comprises
(i)	mixing the hydrophilic polymer and the plurality of inorganic particles with a solvent to form a mixture, and 
(ii)	casting the mixture to form the material comprising the polymer and plurality of inorganic particles. 

(Canceled) 
(Canceled) 
Reasons for Allowance
Claims 1, 3, 5, and 10–24 are allowed. The following is Examiner’s statement of reasons for allowance:
Claim 1 was previously rejected under 35 U.S.C. § 103 as being unpatentable over Scherzer1 in view of Polidore.2 However, the Specification3 suggests that the presently claimed invention provided unexpected results: unexpectedly high relative humidity. (Spec. p. 20; FIGs. 4, 5.)
According to MPEP § 716.02(a)(II), 
Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, prima facie obviousness. “Evidence that a compound is unexpectedly superior in one of a spectrum of common properties … can be enough to rebut a prima facie case of obviousness.” No set number of examples of superiority is required. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987) (Evidence showing that the claimed herbicidal compound was more effective than the closest prior art compound in controlling quackgrass and yellow nutsedge weeds in corn and soybean crops was sufficient to overcome the rejection under 35 U.S.C. 103, even though the specification indicated the claimed compound was an average performer on crops other than corn and soybean.). See also Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (unexpected superior therapeutic activity of claimed compound against anaerobic bacteria was sufficient to rebut prima facie obviousness even though there was no evidence that the compound was effective against all bacteria).
The Specification appears to provide evidence of unexpected results with regards to amended claims 1 and 19 supra. In particular, the claimed materials for the hydrophilic polymer in conjunction with the amount of zeolite appear to tied to the evidence of unexpected results presented in Figures 4 and 5 (see also Spec. p. 20). Furthermore, each of the references cited supra appear to be silent with regards to the unexpected results disclosed in the Specification. As such, the evidence provided in the Specification appears to be sufficient to overcome the prima facie case of obviousness made over these references. Likewise, references (or rationale) to modify the above combination of references so as to yield these unexpected properties could not be found within the prior art. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEIDI KELLEY can be reached at 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2007/0164466 A1, published July 19, 2007 (“Scherzer”).
        2 WO 2016/149244 A1, effectively filed March 16, 2015 (“Polidore”).
        3 Specification filed March 6, 2017 (“Spec.”).